.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (US 20150133173).

Regarding claim 11, Edge discloses a terminal which comprises means for obtaining location data representing the geographical position of said terminal (Abstract, last sentence; [0050] discloses obtaining location information using triangulation; Fig. 7, steps 58 – 66; Fig. 6, block 414) and means for wireless broadcasting location data (Fig. 1, mobile device 102 wirelessly sends data to elements 112, 108, 106; [0030] – [0032]).
higher transmission power than that for other signals transmitted by the first transmitter”), and respectively containing said location data ([0036] discloses “Alternatively, the location computation may be performed by mobile device 102 if a server (e.g. server 116, 118 or 120) sends the base station locations and any transmission timing as assistance data to mobile device 102. Here, servers 116, 118, or 120 may be capable of providing positioning assistance data to mobile device 102 including, for example, locations, identities, orientations, etc. of terrestrial transmitters to facilitate one or more suitable positioning techniques (e.g., AFLT, OTDOA, etc.).”).

Claim 13 is similarly analyzed as claim 11 and 12, with claim 13 reciting equivalent method limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3 - 4, 7, 9 - 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Basha et al. (US 20170146635; which has been provided in the International Search Report) in view of Edge et al. (US 20150133173).


Regarding claim 1, Basha discloses a connected object ([0013]; wherein the connected object is interpreted as the user device/mobile device) which comprises:
a wireless receiver, which is configured to receive signals originating from a plurality of located terminals, said signals comprising location data for locating said located terminals ([0002]; [0006]; [0009]; Fig. 3; Fig. 7, block 52 discloses mobile device receiving signal); 
a processor configured to calculate a geolocation information item in respect of a position of the connected object on the basis of a plurality of the location data originating from different ones of the plurality of located terminals ([0006]; [0007]; [0030]; Fig. 7 shows flowchart; Fig. 7 block 70 shows mobile device position calculation) wherein the processor is configured to determine a precision datum associated with the calculated geolocation information item, a value of this precision datum taking into account a number of occurrences of location data used for the calculation of the 
Basha does not disclose an emitter, which is configured to emit the precision datum and the geolocation information item.
In the same field of endeavor, however, Edge discloses an emitter, which is configured to emit the geolocation information item (Fig. 4, step 66 in which mobile device 42 provides location information to server 48; [0066]).
Edge discloses sending the location information, as above. Sending the precision datum is an obvious variation of sending the location information. Since both precision and location information are known, one of ordinary skill in the art can readily send both pieces of information as in step 66 disclosed by edge. As per Rationales for Obviousness (MPEP 2143), several rationales apply here (e.g. Rationales C, D, E, F). One would send the precision information so that the receiver (e.g. server above) would then know the accuracy to which the location information is calculated.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Edge in the system of Basha because sending precision datum would allow the receiver (e.g. server above) to know the accuracy of the location information.

Regarding claim 3, Basha discloses a datum representative of the power of the signal emitted by the respective located terminal, the processor determining a distance 

Regarding claim 4, Basha discloses the precision datum determined by processor depends on the number of occurrences of location data having served to determine distances between the connected object and the located terminals and which have been used for the calculation of the object’s geolocation information item (Fig. 7, blocks 54, 62, 56; [0071]; [0072]; [0067]).
	
Regarding claim 7, Basha discloses the beacon has memory for storing the position of the beacon ([0058] last sentence). One of ordinary skill in the art can use the same technique to store location data of the mobile device. Once location data is known, one of ordinary skill in the art can easily calculate the difference between two locations to know if the mobile device has moved. Under Rationale Rationales for Obviousness (MPEP 2143), this is obvious to try (Rationale  E) and has a high chance of success since  a large difference in position means the mobile device has moved.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to calculate difference in position and this would determine if the mobile has moved, as is well known in the art. 


Claim 10 is similarly analyzed as claim 1. Basha ([0046] and [0091], last sentence) disclose processor for doing the calculations, wherein the central unit of the connected object is the processor.

Claim 14 is similarly analyzed as claim 1. Basha ([0046] and [0091], last sentence) disclose processor for doing the calculations, wherein the central unit of the connected object is the processor.


Claims 2, 8  are rejected under 35 U.S.C. 103 as being unpatentable over 
Basha et al. (US 20170146635; which has been provided in the International Search Report) in view of Edge et al. (US 20150133173) and further In view of Johnson et al. (US 20070184852).

Regarding claim 2, Basha does not disclose wherein the object furthermore comprises control means for periodically activating and deactivating the wireless receiver and the 
Johnson discloses “Accuracy of the calculated position improves as the number of radio frequency channels and number of beacons is increased” ([0040]) and “The number of "soft beacons" in the mesh network may be dynamically increased as desired to increase location estimation algorithm accuracy and extend the potential range of the wireless location system and network” ([0026]) and also discloses that “One drawback of Vmotes 120 operating in a "soft beacon" mode, however, is the reduction of battery life”. 
So since position accuracy decreases with the number of beacons used, it would be obvious to increase the frequency of position estimations if a small number of beacons were used (less accuracy) and decrease the frequency of position estimations if a large number of beacons were used (more accuracy). Increasing the frequency would correspond to activating and decreasing the frequency would correspond to deactivating. Under Rationales for Obviousness (MPEP 2143), this would be obvious to try for the above reasons (Rationale E).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Johnson in the system of Basha because this increasing/decreasing the frequency of position estimations based on the number of beacons used would help conserve battery power and also give more accurate estimations (e.g. averaging the lower precision estimations).


Activating and deactivating the receiver is analyzed as in claim 2 above. 
Basha discloses the beacon has memory for storing the position of the beacon ([0058] last sentence). One of ordinary skill in the art can use the same technique to store location data of the mobile device. Once location data is known, one of ordinary skill in the art can easily calculate the difference between two locations to know if the mobile device has moved. Under Rationale Rationales for Obviousness (MPEP 2143), this is obvious to try (Rationale  E) and has a high chance of success since  a large difference in position means the mobile device has moved.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to calculate difference in position and this would determine if the mobile has moved, as is well known in the art. 
One of ordinary skill in the art can combine the two above to activate/deactivate the receiver based on the motion. If the motion is high, then the positon changes rapidly, so more frequent position calculations would have to be done and vice versa. Adjusting the calculations would result in them being done only when needed, thereby saving battery power.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Basha et al. (US 20170146635; which has been provided in the International Search Report) in view of Edge et al. (US 20150133173) and further In view of Johnson et al. (US 20070184852) and Zampini (US 20160127875).

Regarding claim 5, Basha discloses processing the location data contained in a body (Fig. 7, block 52; [0065]).
Basha does not disclose the connected object comprises a control means for activating and deactivating calculating, and location data are transmitted by the located terminals, each in a packet comprising an identifier present in a header, the second control means activating the calculation means during the reception of the identifier so as to process the location data contained in a body of the packet.
Johnson discloses “Accuracy of the calculated position improves as the number of radio frequency channels and number of beacons is increased” ([0040]) and “The number of "soft beacons" in the mesh network may be dynamically increased as desired to increase location estimation algorithm accuracy and extend the potential range of the wireless location system and network” ([0026]) and also discloses that “One drawback of Vmotes 120 operating in a "soft beacon" mode, however, is the reduction of battery life”. 

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Johnson in the system of Basha because this increasing/decreasing the frequency of position estimations (i.e. activating/deactivating respectively) based on the number of beacons used would help conserve battery power and also give more accurate estimations (e.g. averaging the lower precision estimations).
Zampini discloses location data are transmitted by the located terminals, each in a packet comprising an identifier present in a header ([0173]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Zampini in the system of Basha because sending location information via  a packet format would allow for a standardized packet format to be followed, thereby simplifying the system since all mobile devices would follow  the same packet format.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to location determination:

Cheung et al. (US 20100120422) discloses positioning service utilizing existing radio base stations.
Mendelson (US 9420423) discloses RF beacon deployment and method of use.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632